Citation Nr: 1530517	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left elbow disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in an April 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issues of an increased rating for the right knee and service connection for the left knee have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a July 2014 letter, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denial of service connection for a left elbow disability.

2. The Veteran reported experiencing tinnitus in service and continuously since.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the appellant of the appeal of the denial of service connection for the left elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).	

2. The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On July 28, 2014, VA received a statement in which the Veteran indicated that he wished to withdraw his appeal of the denial of service connection for a left elbow disability in accordance with 38 C.F.R. § 20.204.  The letter was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of service connection for the left elbow, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II. Service connection

As the Board grants the claim for tinnitus, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  In statements, the Board hearing, and the VA examination, the Veteran reported bilateral and constant tinnitus, or ringing in his ears.  

The evidence also shows in-service noise exposure.  At the Board hearing, the Veteran reported that his military occupational specialty (MOS) was hull technician and welder.  He noted that he participated in many firefighting drills and spent significant time in the engine rooms with loud noise.  A hearing conservation data form notes that he had steady noise exposure in his MOS.  The Veteran's DD Form 214 shows that he was in the Navy aboard a destroyer.  He also testified that he was exposed to noise from cannon fire and small arms fire.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

The evidence is in relative equipoise that tinnitus began and continued since service.   At the Board hearing, the Veteran reported first noticing the ringing in his ears in service, specifically during a helicopter detail.  However, in a January 2004 in-service questionnaire, he marked no hearing or ear problem.  Similarly, he marked no ringing of the ears in his April 2004 post-deployment assessment.  In the hearing, the Veteran explained that he completed the forms quickly so he could get out of the service and the assessment was not an accurate representation of his symptoms at that time.  Finally, during the August 2014 VA examination, the Veteran reported the onset of tinnitus as two years prior, or 2012.  

The August 2014 examiner gave a negative opinion stating that tinnitus was less likely than not related to service.  The examiner relied on the Veteran's report of onset around 2012 and work in construction after service.  The Veteran reported that he did light construction with much less noise exposure than in service.  See Board hearing.  As the examiner was unable to consider the Veteran's statements of onset in service and less noise exposure after service, the opinion did not review all relevant evidence and is, therefore, of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the credible lay testimony, the Board resolves doubt in the Veteran's favor.  See 38 C.F.R. § 3.102.  A causal relationship is established by the Veteran's reports of continuous symptoms, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.


ORDER

The appeal of the denial of service connection for a left elbow disability is dismissed.

Service connection for tinnitus is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


